ON MOTION FOR REHEARING.
The petition failed, even when considered in connection with the minutes of the Paramount Dairy Company referred to in paragraph 27, to allege that any of the -defendants were subscribers for capital stock in the Paramount Dairy Company. The decision in Allen v. Grant, 122 Ga. 552 (50 S. E. 494), upholding the right of a trustee in bankruptcy of an insolvent corporation to sue for the recovery of an unpaid subscription for the capital stock, is not applicable to the instant case.
The allegations failed to show a cause of action based on mismanagement of the business of the Paramount Dairy Company by its officers and conversion of its property.
*389The judge erred iu overruling the general demurrers to the original petition as amended; and all further proceedings were nugatory. Rehearing denied.